Title: To James Madison from James Hickley, 7 March 1796
From: Hickley, James
To: Madison, James


Sir,
Balte. March 7th. 1796.
I last month call’d on Coln. Madison, Orange County, on my return from Virginia & was requested by him to write to you the result of a commission he gave me concerning some business I had to transact for him here—which was as follows: I was to call on Mr. Robb of Baltimore to enquire if he had recd. advice from Mr. Dunbar of Norfolk respecting some cash, which I understood that Gentn. was to receive & out of which I was to be paid for 2 pr. of 5 Feet Burr Millstones which he bespoke of me. Mr. Robb inform’d me he had not heard from Mr. Dunbar on the subject, but was in daily expectation of a letter.
The Coln. also requested me to look out a pr. of 4 Feet Colognes & inform you of the price—&c. There are not in Balte. a pr. of that diameter but 4. Feet 4.’s and 4. Feet 3. Inchs. of excellent quality the price of either size 52 £. 10S. For the size of 4. Feet (were they to be had) 30 £.
I was likewise to make enquiries concerning a Miller—a good managing hand, capable of undertaking the charge of a Merchant Mill—& find their terms are from 80 to 100 £ pr. year.
Thus far I have endeavour’d to discharge my commission, & with respect to the Burr’s hope to have them ready agreeable to appointment & also hope they may prove satisfactory. I am Sir, with much respect Your Oblig’d Hble. Servt.
James Hickley
